Case 1:21-cv-01767-SEB-DML Document 21 Filed 06/29/21 Page 1 of 2 PageID #: 254




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ANDERSON FEDERATION OF TEACHERS,                     )
 AVON FEDERATION OF TEACHERS,                         )
 MARTINSVILLE CLASSROOM TEACHERS                      )
 ASSOCIATION,                                         )
 G. RANDALL HARRISON,                                 )
 SUZANNE LEBO,                                        )
 SHANNON ADAMS,                                       )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:21-cv-01767-SEB-DML
                                                      )
 TODD ROKITA in his official capacity as the          )
 Attorney General of the State of Indiana,            )
 KATIE JENNER in her official capacity as the         )
 Secretary of Education of the State of Indiana,      )
 TAMMY MEYER in her official capacity as the          )
 Chair of the Indiana Education Employment            )
 Relations Board,                                     )
                                                      )
                              Defendants.             )

                             The Honorable Sarah Evans Barker, Judge
                                     Entry for June 29, 2021

    On this date, Plaintiffs appeared by counsel, Jeffrey A. Macey and Barry A. Macey, and

 Defendants appeared by counsel, Kelly Earls and Courtney L. Abshire, for a hearing on

 Plaintiffs' Motion for Preliminary Injunction [Dkt. 2]. Court Reporter, Laura Howie-Walters,

 reported the proceedings.


    •   Plaintiffs' counsel presented their oral arguments.

    •   Defense counsel presented their oral arguments.

    •   The Court takes the matter under advisement.

    •   Court is adjourned.
Case 1:21-cv-01767-SEB-DML Document 21 Filed 06/29/21 Page 2 of 2 PageID #: 255




 Distribution:

 Courtney Lyn Abshire
 INDIANA ATTORNEY GENERAL
 courtney.abshire@atg.in.gov

 Kelly Earls
 INDIANA ATTORNEY GENERAL
 kelly.earls@atg.in.gov

 Sarah Ann Hurdle Shields
 INDIANA ATTORNEY GENERAL
 sarah.shields@atg.in.gov

 Barry A. Macey
 MACEY SWANSON AND ALLMAN
 bmacey@maceylaw.com

 Jeffrey A. Macey
 MACEY SWANSON LLP
 jmacey@maceylaw.com

 Meredith McCutcheon
 INDIANA ATTORNEY GENERAL
 meredith.mccutcheon@atg.in.gov
